El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En el caso civil número 42639 de la Corte de Distrito de San Juan, promovido por Carmen Landos contra Enriqne Germán, sobre alimentos, la demandante solicitó en agosto 27 de 1943 qne se castigase al demandado por desacato por no haber depositado las pensiones correspondientes a los meses de junio, julio y agosto de 1943, según le fuera or-denado por dicha corte en sn resolución de marzo 17 del *398mismo año. En septiembre 10 de 1943 se celebró la‘ vista del caso con asistencia de ambas partes y el día 23 del mismo mes, la corte inferior dictó sentencia declarando al demandado culpable de desacato y 'condenándole a sufrir treinta días de cárcel, debiendo quedar en suspenso la eje-cución de la sentencia siempre que el acusado deposite las pensiones vencidas y no pagadas por los meses de junio, julio y agosto de 1943, para lo cual se le concedieron quince días a partir de la fecha en que le fuera notificada la sen-tencia.
En noviembre 2 de 1943, la demandante acudió de nuevo ante la corte alegando que el demandado había desacatado todas las órdenes dictadas por la corte y estaba adeudando las pensiones correspondientes a los meses de julio a octu-bre de 1943. Oídas las partes, la corte dictó • sentencia en contra del acusado y le condenó a la pena de treinta días de cárcel. Esta sentencia, dictada en noviembre 15, 1943, debía quedar en suspenso hasta el 30 del mismo mes, dis-poniéndose que si antes de esa fecha el demandado deposi-taba las pensiones atrasadas la sentencia quedaría sin efecto, y en caso contrario se expediría mandamiento de encarce-lación.
Antes de que se dictara orden alguna de encarcelación, el demandado apeló de ambas sentencias para ante esta Corte Suprema; y no habiendo perfeccionado a tiempo dichos recursos, ambos fueron desestimados por resolución que dictamos en noviembre 14 de 1944. Firmes ya ambas sentencias y devuelto el mandato a la corte sentenciadora, en noviembre 30 de 1944 el secretario de dicha corte expi-dió bajo su firma un mandamiento cuya p’arte dispositiva lee así:
“Poe tanto: Usted, el marshal de esta Corte, Sección Civil, es por el presente requerido para que arreste a Enrique Germán y lo conduzca y entregue al Alcaide de la Cárcel de Distrito para quej extinga la' pena de 60 días de cárcel, o sea 30 días en cada caso, a que fue condenado por esta Corte por delito de desacato, debiendo *399devolver a esta Secretaría este Mandamiento diligenciado una v'ez cumplimentado el mismlo.”
En noviembre 29, 1944 el peticionario fue arrestado e ingresado én la Cárcel de Distrito de San Juan. En diciem-bre 1 de 1944 declaramos sin lugar la petición de bábeas corpus radicada por el confinado; pero habiendo éste solici-tado la reconsideración y aducido razones y fundamentos adicionales, expedimos el auto y decretamos la libertad provisional del peticionario previa prestación de fianza por la suma de $300.
 En el acto de la vista del recurso, el Alcaide demandado radicó su declaración escrita, en la cual hace cons-tar que el peticionario se encontraba bajo su custodia en la Cárcel de Distrito de San Juan, por virtud del ya mencionado mandamiento de encarcelación expedido por el Secretario de la Corte de Distrito de San Juan.
La sección 3 de la Ley de Desacato de 1902, enmendada por la Ley número 102 de 12 de mayo de 1937 (Leyes de 1936-37, pág. 250), en lo que es pertinente, dispone:
“Siempre que alguna persona fuere multada o encarcelada por desacato a una corte.deberá firmarse por el juez sentenciador una orden o mandamiento para dicha multa o prisión, consignándose en el mismo el acto o actos constitutivos de 'dicho desacato, así como la fecha y lugar de su comisión y. circunstancias de la mismla, con especificación de la sentencia del tribunal, sin lo, cual dicha sentencia quedará enteramente nula y sin efecto.”
Al quedar confirmadas las dos sentencias en noviembre 14 de 1944 y devolverse el mandato de esta Corte Suprema a la Corte de Distrito, esta última readquirió jurisdicción so-bre ambos casos de desacato para hacer que ambas senten-cias se cumplieran de acuerdo con la ley. -Artículo 369 del Código de Enjuiciamiento Criminal. Del récord ante nos no aparece que el juez sentenciador expidiera orden o manda-miento alguno para la ejecución de las sentencias de prisión impuestas al peticionario. Fue el secretario de la corte sen-*400teneiadora el que oficiosamente y sin autorización legal al-guna expidió el mandamiento a virtud del cual el peticiona-rio fue encarcelado. No estamos, pues, ante un mandamiento defectuoso expedido por el juez sentenciador y sí ante un acto desautorizado y nulo del Secretario. Véase De Torres v. Corte, 58 D.P.R. 515, 524.
Resultando de lo expuesto que el peticionario se encuen-tra encarcelado por virtud de un mandamiento que no ha sido expedido por el juez sentenciador, requisito legal y esencial para que la sentencia por desacato ■ pueda surtir efecto, y que el mandamiento por virtud del cual se priva al peticionario de su libertad es nulo por carecer el Secretario de autoridad para expedirlo, procede, de acuerdo con lo dis-puesto por el articulo 483 del Código de Enjuiciamiento Criminal, que decretemos la excarcelación del acusado y la can-celación de la fianza prestada para permanecer en libertad provisional; pero considerando que el estatuto no fija tér-mino alguno para la expedición del mandamiento %o orden de encarcelación, la,, corte sentenciadora puede y debe hacer cumplir sus sentencias expidiendo tina orden o mandamiento de encarcelación de acuerdo con lo previsto por él estatuto.